DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on is being considered by the examiner.
Claim Status
Claims 1-4, 7-14, 17-24 are pending, claims 5-6 and 15-16 are canceled, and claims 21-24 are newly added according to the preliminary claim amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9-11, 13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. WO2021026706A1 with priority to PCT/CN2019/100096 (translation provided) filed on 2019-08-09, hereinafter Zhu in view of Mao et al. US 20210058826 A1, hereinafter Mao with priority U.S. Provisional Patent Application No. 62/909,068, which was filed Oct. 1, 2019, hereinafter Mao’068.
Regarding claim 1, Zhu teaches a method, performed, by a first node, for flow control in a wireless communication system (Zhu: Summary), the method comprising: 
receiving, from a base station, backhaul adaptation protocol (BAP) configuration information including flow control feedback type information indicating  (Zhu: page 2 Background technique – 2nd paragraph - the IAB node and the IAB host can perform interface management, perform configuration of the IAB node, and perform terminal-side device context-related configuration. Through the user plane of the F1 interface, the IAB node and the IAB host can perform functions such as the transmission of the user plane data of the terminal and the feedback of the downlink transmission status. Page 12 2nd para. to 7th para. context information. Page 4)
a first type for feedback per backhaul radio link control (RLC) channel (Zhu: page 19 6th para. The (UE context setup) message contains the list of backhaul link RLC channels or RLC bearers to be established), 
a second type for feedback per routing identity (ID), or 
a third type for both per backhaul RLC channel and per routing ID; 
identifying a triggering event for transmitting downlink flow control feedback information (Zhu: Page 9 5th para. -- content of the flow control feedback information can include one or more of the following information: the cache status and load level of the IAB node, and the status of a certain link of the IAB node (such as link blockage or link recovery ( resume) or link quality information, etc.), including the bandwidth and transmission delay of a certain link of the IAB node, the data packet sequence number lost by the IAB node, and the data packet sequence number that the IAB node has successfully sent to the terminal or its child nodes);
generating the downlink flow control feedback information comprising at least one of 
a first BAP control information for flow control feedback per backhaul RLC channel including a first available buffer size, first flow control feedback type information and a backhaul RLC channel ID, 
or 
a second BAP control information for flow control feedback per routing ID including a second available buffer size, second flow control feedback type information and a routing ID based on the identified triggering event and the flow control feedback type information (Zhu: page 8 last paragraph - The BAP layer has at least one of the following capabilities: adding routing information (Routing info) that can be recognized by wireless backhaul nodes to data packets, performing routing based on the routing information that can be recognized by wireless backhaul nodes. The packet adds data packet type indication information and sends flow control feedback information to nodes with flow control capabilities. Page 9 5th para. -- content of the flow control feedback information can include one or more of the following information: the cache status and load level of the IAB node, and the status of a certain link of the IAB node (such as link blockage or link recovery ( resume) or link quality information, etc.), including the bandwidth and transmission delay of a certain link of the IAB node, the data packet sequence number lost by the IAB node, and the data packet sequence number that the IAB node has successfully sent to the terminal or its child nodes); and 
transmitting, to a second node, a Backhaul Adaptation Protocol BAP layer message including the downlink flow control feedback information (Zhu: page 8 last paragraph - The BAP layer has at least one of the following capabilities: adding routing information (Routing info) that can be recognized by wireless backhaul nodes to data packets, performing routing based on the routing information that can be recognized by wireless backhaul nodes. The packet adds data packet type indication information and sends flow control feedback information to nodes with flow control capabilities).
It is noted that Zhu does not explicitly disclose: receiving, from a base station, backhaul adaptation protocol (BAP) configuration information including flow control feedback type information indicating a second type for feedback per routing identity (ID).
receiving, from a base station, backhaul adaptation protocol (BAP) configuration information including flow control feedback type information indicating a second type for feedback per routing identity (ID) (Mao: para. [0372-0375]  at step 2301 of Fig. 23, the process may include receiving configuration information to indicate, for a data stream associated with a routing identifier, fractions of the data stream that are to be sent over two or more respective radio links; Mao’068: page 4 last paragraph). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Mao in the method of Zhu. 
One of ordinary skill in the art would be motivated to do so for providing methods to partition the data such that the multiple routes can be efficiently used and corresponding throughput improvements (Mao: para. [0073 & 0117 & 0063 & 0096]).

Regarding claim 3, Zhu and Mao teach the method of claim 1, wherein the first flow control feedback type information and the second flow control feedback type information comprise a type among the first type for flow control feedback per backhaul link, the second type for flow control feedback per routing identity, a third type for flow control feedback polling, or a fourth type for radio link failure indication (Zhu: page 8 last paragraph - The BAP layer has at least one of the following capabilities: adding routing information (Routing info) that can be recognized by wireless backhaul nodes to data packets, performing routing based on the routing information that can be recognized by wireless backhaul nodes. The packet adds data packet type indication information and sends flow control feedback information to nodes with flow control capabilities. Page 9 5th para. -- content of the flow control feedback information can include one or more of the following information: the cache status and load level of the IAB node, and the status of a certain link of the IAB node (such as link blockage or link recovery ( resume) or link quality information, etc.), including the bandwidth and transmission delay of a certain link of the IAB node, the data packet sequence number lost by the IAB node, and the data packet sequence number that the IAB node has successfully sent to the terminal or its child nodes).

Regarding claim 9, Zhu and Mao teach the method of claim 1, wherein the downlink flow control feedback information is used for reducing the data for a specific destination or reducing the data rate for specific bearers or a group of bearers by the second node (Mao: para. [0093] a. The access IAB node may be configured to adjust split on its own from the ratio configured by the CU, based on flow control BAP layer feedback received from its parent IAB nodes. For example, if the IAB donor receives flow control feedback to indicate that congestion has occurred on the route corresponding to a BAP routing ID, it can modify the fractions of data carried over the routes to reduce the data flow over the congested route). One of ordinary skill in the art would be motivated to do so for providing methods to partition the data such that the multiple routes can be efficiently used and corresponding throughput improvements (Mao: para. [0073 & 0117 & 0063 & 0096]).


Regarding claim 10, Zhu teaches a method, performed, by a second node, for flow control in a wireless communication system (Zhu: Summary), the method comprising: 
receiving, from a first node, downlink flow control feedback information comprising at least one of a first backhaul adaptation protocol (BAP) control information for flow control feedback per backhaul radio link control (RLC) channel including a first available buffer size, first flow control feedback type information (Zhu: page 8 last paragraph - The BAP layer has at least one of the following capabilities: adding routing information (Routing info) that can be recognized by wireless backhaul nodes to data packets, performing routing based on the routing information that can be recognized by wireless backhaul nodes. The packet adds data packet type indication information and sends flow control feedback information to nodes with flow control capabilities) and a backhaul RLC channel identity (ID), or 
a second BAP control information for flow control feedback per routing ID including a second available buffer size, second flow control feedback type information and a routing ID based on the identified triggering event and the flow control feedback type information (Zhu: page 8 last paragraph - The BAP layer has at least one of the following capabilities: adding routing information (Routing info) that can be recognized by wireless backhaul nodes to data packets, performing routing based on the routing information that can be recognized by wireless backhaul nodes. The packet adds data packet type indication information and sends flow control feedback information to nodes with flow control capabilities. Page 9 5th para. -- content of the flow control feedback information can include one or more of the following information: the cache status and load level of the IAB node, and the status of a certain link of the IAB node (such as link blockage or link recovery ( resume) or link quality information, etc.), including the bandwidth and transmission delay of a certain link of the IAB node, the data packet sequence number lost by the IAB node, and the data packet sequence number that the IAB node has successfully sent to the terminal or its child nodes); and
It is noted that Zhu does not explicitly disclose: determining at least one data for a specific destination or data rate for a bearer or a bearer group based on the received downlink flow control feedback information.
However, Mao from the same or similar fields of endeavor teaches the use of: determining at least one data for a specific destination or data rate for a bearer or a bearer group based on the received downlink flow control feedback information (Mao: para. [0093] a. The access IAB node may be configured to adjust split on its own from the ratio configured by the CU, based on flow control BAP layer feedback received from its parent IAB nodes. For example, if the IAB donor receives flow control feedback to indicate that congestion has occurred on the route corresponding to a BAP routing ID, it can modify the fractions of data carried over the routes to reduce the data flow over the congested route). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Mao in the method of Zhu. One of ordinary skill in the art would be motivated to do so for providing methods to partition the data such that the multiple routes can be efficiently used and corresponding throughput improvements (Mao: para. [0073 & 0117 & 0063 & 0096]).

Regarding claims 11, 13 and 19, Zhu teaches a first node for flow control in a wireless communication system (Zhu: Summary), the first node comprising: a transceiver (Zhu: page 23 bottom two paragraphs 910 communication interface and 920 processor of Fig. 9); and at least one processor (Zhu: page 23 bottom two paragraphs 920 processor of Fig. 9), the at least one processor comprised to: and Zhu and Mao disclose all the limitations as discussed in the rejection of claims 1, 3 and 9, and therefore apparatus claims 10, 13 and 19 are rejected using the same rationales. 

Regarding claim 20, Zhu teaches a second node for flow control in a wireless communication system (Zhu: Summary), the second node comprising: a transceiver; and at least one processor (Zhu: page 23 bottom two paragraphs 910 communication interface and 920 processor of Fig. 9), the at least one processor configured to: and Zhu and Mao disclose all the limitations as discussed in the rejection of claim 10, and therefore apparatus claim 20 is rejected using the same rationales.

Claims 2, 7-8, 12, 17-18, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu and Mao as applied to claims 1 above, and further in view of HUAWEI ET AL: "Remaining issues on flow control", 3GPP DRAFT; R2-1911213 REMAINING ISSUES ON FLOW CONTROL, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE, vol. RAN WG2, no. Prague, Czech Republic; 20190826 - 20190830 16 August 2019 (2019-08-16), XP051768973, .
Regarding claim 2, Zhu and Mao teach the method of claim 1, wherein the triggering event for transmitting the downlink flow control feedback information comprises at least one of an event associated with a buffer load or an event associated with flow control polling, wherein the event associated with a buffer load comprises an event that the buffer load (Zhu: page 8 last paragraph - The BAP layer has at least one of the following capabilities: adding routing information (Routing info) that can be recognized by wireless backhaul nodes to data packets, performing routing based on the routing information that can be recognized by wireless backhaul nodes. The packet adds data packet type indication information and sends flow control feedback information to nodes with flow control capabilities. Page 9 5th para. -- content of the flow control feedback information can include one or more of the following information: the cache status and load level of the IAB node, and the status of a certain link of the IAB node (such as link blockage or link recovery ( resume) or link quality information, etc.), including the bandwidth and transmission delay of a certain link of the IAB node, the data packet sequence number lost by the IAB node, and the data packet sequence number that the IAB node has successfully sent to the terminal or its child nodes). 
It is noted that Zhu and Mao do not explicitly disclose: exceeds a certain level, and 2Attorney Docket No: 784-362 (SH-61777-US) wherein the event associated with flow control polling comprises an event that BAP control information for flow control polling is received.
 exceeds a certain level (HUAWEI: page 3 1st para. -- downstream buffer size is supported by most companied as the candidate feedback information, and it is straightforward to use the buffer size as threshold to trigger the feedback. And only the RLC channel for which the downlink buffer size is above the configured threshold needs to be reported), and 2Attorney Docket No: 784-362 (SH-61777-US) wherein the event associated with flow control polling comprises an event that BAP control information for flow control polling is received (HUAWEI: page 3 1st and 2nd para. -- polling based feedback can be also considered as another candidate trigger condition). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of HUAWEI in the method of Zhu and Mao. One of ordinary skill in the art would be motivated to do so for provide the feedback to the parent node to throttle the corresponding DL Traffic (HUAWEI: page 3 1st para.).

Regarding claim 7, Zhu and Mao teach the method of claim 1, wherein the downlink flow control feedback information is reported only for at least one of a certain bearer (Zhu: Page 9 5th para. -- content of the flow control feedback information can include one or more of the following information: the cache status and load level of the IAB node, and the status of a certain link of the IAB node (such as link blockage or link recovery ( resume) or link quality information, etc.), including the bandwidth and transmission delay of a certain link of the IAB node, the data packet sequence number lost by the IAB node, and the data packet sequence number that the IAB node has successfully sent to the terminal or its child nodes). 
It is noted that Zhu and Mao do not explicitly disclose: flow control feedback information is reported only for at least one of a group of bearers, an egress backhaul channel, an ingress backhaul channel, or flow control polling.
However, HUAWEI from the same or similar fields of endeavor teaches the use of: flow control feedback information is reported only for at least one of a group of bearers, an egress backhaul channel, an ingress backhaul channel, or flow control polling (HUAWEI: page 3 1st and 2nd para. -- polling based feedback can be also considered as another candidate trigger condition). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of HUAWEI in the method of Zhu and Mao. One of ordinary skill in the art would be motivated to do so for provide the feedback to the parent node to throttle the corresponding DL Traffic (HUAWEI: page 3 1st para.).

Regarding claim 8, Zhu, Mao and HUAWEI teach the method of claim 7, wherein the flow control polling is triggered by reception of a BAP control information for flow control polling (HUAWEI: pages 2 to page 3 1st and 2nd para. -- polling based feedback can be also considered as another candidate trigger condition). One of ordinary skill in the art would be motivated to do so for provide the feedback to the parent node to throttle the corresponding DL Traffic (HUAWEI: page 3 1st para.).

Regarding claims 12, 17 and 18, Zhu, Mao and HUAWEI disclose all the limitations as discussed in the rejection of claims 2, 7 and 8, and therefore apparatus claims 12, 17 and 18 are rejected using the same rationales. 

Regarding claim 22, Zhu, Mao and HUAWEI disclose all the limitations as discussed in the rejection of claims 7 and 8, and therefore apparatus claim 22 is rejected using the same rationales. 

Regarding claim 24, Zhu, Mao and HUAWEI disclose all the limitations as discussed in the rejection of claims 7 and 8, and therefore apparatus claim 24 is rejected using the same rationales. 

Allowable Subject Matter
Claims 4, 14, 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892
Byun et al. US20210235291A1 teaches in Fig. 12 and 13 para. para.[0147-0149] S1220 upon detecting link congestion and/or blockage, the IAB-node 1 transmits a Downlink Data Delivery Status frame to the IAB-donor-DU. The Downlink Data Delivery 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468